Case: 12-7176    Document: 12     Page: 1   Filed: 11/29/2012




           NOTE: This order is nonprecedential.

   muittb ~tate5 (!Court of ~peaI5
       for tbe jfeberaI (!Circuit

                EDUARDO H. HINOJOSA,
                   Claimant-Appellant,

                       v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                   Respondent-Appellee.


                        2012-7176


    Appeal from the United States Court of Appeals for
 Veterans Claims in 10-258, Chief Judge Bruce E. Kasold.


                      ON MOTION


                       ORDER
     Eduardo H. Hinojosa moves for leave to proceed in
 forma pauperis.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7176   Document: 12    Page: 2   Filed: 11/29/2012




 EDUARDO HINOJOSA V. SHINSEKI                          2
    The motion is denied. The docketing fee must be paid
 within 14 days from the date of filing of this order.

                                  FOR THE COURT


                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk


 s24